Citation Nr: 0104789	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes 
mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from May 1951 to March 1953.  

The RO in San Francisco, California, denied service 
connection for diabetes mellitus in an August 1954 rating 
action.  The veteran was informed of this decision by letter, 
dated in September 1954.  Since the veteran did not file a 
timely notice of disagreement from this rating action, it 
subsequently became final.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action by the 
RO in Los Angeles, California, that denied reopening the 
claim for service connection for diabetes mellitus.  In 
January 1999, the veteran and wife appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

On the veteran's VA Form 9, dated in April 1999, he requested 
a personal hearing at the RO before a member of the Board.  
Since the RO had made no attempt to schedule the veteran for 
such a hearing, the Board remanded this case in May 2000 for 
such action.  In July 2000, the veteran and his wife appeared 
and gave testimony at an RO hearing before the undersigned 
Board member.  A transcript of this hearing is also of 
record.  

In November 2000 the Board undertook to submit medical 
questions involving this appeal for a medical advisory 
opinion by a medical expert associated with the VA.  The 
designated medical expert replied in a memorandum dated 
December 11, 2000.  A copy of this memorandum was submitted 
to the veteran's representative for his review and response 
in January 2001.  On January 31, 2001, the veteran's 
representative responded that he had no further evidence or 
arguments to submit.  Accordingly, the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1. The RO denied service connection for diabetes mellitus in 
an unappealed rating decision of August 1954.  

2. The evidence submitted since the unappealed August 1954 RO 
rating action, and in conjunction with the veteran's 
October 1997 application to reopen his claim for service 
connection for diabetes mellitus, is new because it was 
not previously of record.  

3. The evidence submitted since the unappealed August 1954 
rating action is material since it tends to show that the 
veteran's diabetes had its onset during service and it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for diabetes 
mellitus.  

4. With resolution of all reasonable doubt in the veteran's 
favor, the veteran's diabetes mellitus had its onset 
during service.  


CONCLUSIONS OF LAW

1. The August 1954 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000)  

2. The additional evidence received subsequent to the August 
1954 rating decision denying service connection for 
diabetes mellitus is new and material; the veteran's claim 
for service connection for diabetes mellitus is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

3. The veteran's diabetes mellitus was incurred during 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

The evidence which was of record at the time of the August 
1954 rating decision denying service connection for diabetes 
mellitus may be briefly summarized.  The veteran's service 
medical records contain no complaints or findings indicative 
of diabetes mellitus.  On the veteran's March 1953 
examination prior to service discharge, his endocrine system 
was evaluated as normal and a urinalysis was reported to be 
negative for sugar.  The records do show that several days 
before service separation, an upper gastrointestinal series 
was conducted.  The purpose of such testing was unclear, 
inasmuch as the service medical records contain no 
indications of gastrointestinal symptoms or complaints.

At the time of his initial application for VA compensation, 
filed in July 1954, the veteran conceded that he had received 
no treatment in service for diabetes mellitus but that 
examination had showed the presence of sugar in the urine.  

On a July 1954 medical report from a Doctor Thorpe, a private 
physician, it was noted that the veteran had been 
experiencing weight loss.  His urine was 5+ for sugar.  The 
diagnosis was severe diabetes mellitus.  The veteran was 
reported to have been receiving daily insulin injections from 
July 2, 1954.  

The evidence which has been added to the record subsequent to 
the August 1954 rating action denying service connection for 
diabetes mellitus includes a VA record which indicates that 
the veteran had been hospitalized at a VA medical facility in 
July and August 1954 with established diagnoses which 
included diabetes mellitus.  The veteran's application for 
hospital treatment, filed in July 1954, contains his report 
that he was held over one week at the time of Army discharge 
for a gastrointestinal series and urinalysis.  

Private clinical records reflect treatment beginning in 1993 
for various disorders that included insulin dependent 
diabetes mellitus.  

In a September 1994 statement, a service associate indicated 
that he and the veteran were processed for separation from 
service at the same time, but that the veteran was delayed in 
service for a week because of a failed urinalysis test.  A 
subsequent statement from this individual is of record and 
contains similar information.  

In September 1998 the veteran submitted copies of two 
different versions of his DD Form 214.  One of the copies of 
the DD Form 214 appears to have had hand written alterations 
regarding his date of discharge and net service completed.  
Hand written initials appear along side and above these 
alterations.  

A statement from the veteran's sister was received in 
September 1998 in which the writer indicated that she planned 
to have a celebration on the occasion of the veteran's 
discharge from service on March 6, 1953, but had to postpone 
the celebration because the veteran had to go back to his 
base for a physical examination after a high sugar level was 
detected in his urine.  

During a January 1999 hearing before an RO hearing officer, 
the veteran said that his separation from service had been 
delayed for a week because elevated sugar levels were 
detected in his urine on urinalysis.  The veteran also 
stated, essentially, that he lost a great deal of weight in 
the months following his discharge from service.  The 
veteran's wife indicated that he lost about 40 pounds between 
his service discharge and early 1954.  The veteran reported 
that he began to experience aches and pains during that 
period, as well as blurred vision.  These symptoms led him to 
see a doctor in June or July 1953 who diagnosed the veteran 
as suffering from appendicitis.  The veteran then underwent 
an appendectomy and exploratory surgery, which did not 
alleviate his symptoms.  He also said that extremely elevated 
sugar was found on an employment examination conducted in 
January or February 1954.  He said that he was placed on sick 
leave by his employer in 1953 and early 1954 and then 
eventually terminated from his employment because of his 
illness.  He said that he tried to be hospitalized at the VA 
medical facility in Reno, Nevada around March 1954, but was 
refused admittance.  The veteran was eventually hospitalized 
at the Oakland VA Hospital in April 1954.  During this 
hospitalization he was diagnosed as having diabetes mellitus.  

In a March 1999 statement, a former neighbor indicated that 
the veteran and his wife lived behind him from about February 
1954 to September 1954.  He said that, during that time, the 
veteran was not able to work because of health problems.  The 
writer remembered that the veteran was very thin during that 
period.  He had since learned that the veteran had diabetes.  

In a June 2000 letter, the veteran's nephew indicated that 
the veteran always seemed tired and thirsty in the years 
after service.  He remembered that the veteran was always 
drinking fluids.  He also remembered that the veteran's legs 
were frequently sore.  The writer said that, after he later 
received training as an emergency medical technician, he 
realized that these were symptoms of the veteran's diabetes.  

In a statement received in June 2000, the veteran's mother in 
law stated that, shortly after service discharge, the veteran 
was placed on sick leave because he was quite ill and lost a 
lot of weight.  She further said that this went on for many 
months since no cause could be found for the veteran's 
symptoms until he was finally diagnosed as diabetic.  

During a July 2000 hearing at the RO before the undersigned 
Board member, the veteran again said that his discharge from 
service was delayed for one week because sugar had been found 
in his urine.  He further said that he was told at that time 
that the delay of his service discharge was to "clean out" 
his system and that he was confined to barracks during that 
week, and only allowed to eat in the mess hall.  After this 
period of time he was given another urinalysis, which he 
apparently passed.  The veteran said that he became steadily 
more ill in the months after his service discharge and 
finally saw a private physician in December 1953 or January 
1954.  He again said that he underwent abdominal surgery in 
early 1954 in an attempt to resolve his symptoms, but the 
surgery was unsuccessful.  He said that a Doctor Thorpe 
diagnosed him as having diabetes in March 1954.  The 
veteran's wife said that she met him around the time of his 
service discharge and that they were married the following 
summer.  She said that the veteran lost about 10 pounds of 
weight between his service discharge and his marriage, and 
lost even more weight in the months thereafter.  She also 
said that, during the months after his discharge from 
service, he complained of abdominal pains, pains in the 
extremities, headaches, and blurred vision.  She indicated 
that the veteran became so sick toward the end of 1953 that 
he could no longer work.  

At the hearing the veteran submitted a series of photographs 
taken between April 1953 and March 1954, which appear to 
indicate a progressive loss of weight during that interval.  

In November 2000, the undersigned Board member requested a 
medical expert opinion from the Chief of Staff of a VA 
medical facility in regard to the medical questions involved 
in this case, including whether the symptoms reported by the 
veteran to have existed during the first year following 
discharge from service were consistent with the diagnosis of 
diabetes rendered in July 1954.  A query was also made as to 
whether it was at least as likely as not that, given the lack 
of medical evidence of diabetes during service and up to July 
1954, the veteran had diabetes during service or to a 
compensable degree within one year of service.  

In a memorandum dated in December 2000, a VA Staff Physician 
in General Internal Medicine responded, in pertinent part, 
that the symptoms reported by the veteran during the year 
following service discharge were consistent with the 
diagnosis of diabetes made in July 1954.  The VA physician 
also commented that, while diabetes is diagnosed by blood 
tests for glucose, spilling glucose in the urine is likely 
associated with sufficient elevation of glucose to indicate a 
diagnosis of diabetes.  The doctor went on to say, 
essentially, that the presence and then absence of sugar in 
the urine may be related to hyperglycemia associated with 
food/drink ingestion with the subsequent dropping of the 
glucose below the threshold when glucose is excreted in the 
urine.  The absence of glucose in the urine is possible in 
diabetes, if the glucose is well controlled.  Such a stage of 
well-controlled, mild hyperglycemia is consistent with early 
diabetes.  Therefore the veteran's reports of symptoms in 
early 1954 would be consistent with the one episode of 
glycosuria reported in March 1953 and subsequent symptoms of 
diabetes over the following year.  

II. Legal Analysis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for diabetes mellitus if it 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2000).  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt is given the claimant.  38 C.F.R. 
§§ 3.102, 4.3 (2000).

The basis for the previous denial of service connection for 
diabetes was, essentially, that diabetes mellitus was not 
shown during service and not shown during the first year 
following the veteran's discharge from service.  

The veteran and his wife gave testimony at hearings at the RO 
in 1999 and 2000 to the effect that his discharge from 
service in March 1953 was delayed for one week because he had 
been found on urinalysis to have sugar in his urine.  He said 
during the week that elapsed after this urinalysis his diet 
was controlled and that he subsequently was given another 
urinalysis that was normal.  The veteran and his wife also 
testified that, in the year immediately after his service 
discharge, he experienced severe weight loss, abdominal 
pains, pains in the extremities, blurred vision, and 
headaches.  Other evidence submitted since the August 1954 
rating decision denying service connection for diabetes, such 
as photographs of the veteran taken during the year following 
his service discharge, statements from a service associate, 
and statements from relatives and a former neighbor, support 
the testimony given by the veteran and his wife at the 
hearings conducted at the RO in 1999 and 2000.  Finally, the 
recent record includes a medical statement from a VA 
physician specializing in internal medicine which indicated 
that the sugar found on the veteran's reported inservice 
urinalysis in March 1953, and the symptoms he has reported as 
occurring in the year following his service discharge, were 
all consistent with diabetes mellitus.  

The evidence described above is clearly new because it was 
not previously of record and it is not cumulative of evidence 
which was before the rating board at the time of the August 
1954 rating action denying service connection for diabetes 
mellitus.  Since this new evidence suggests that that the 
veteran had the early manifestations of diabetes in March 
1953, during service, it is clearly material and it needs to 
be considered in order to fairly decide the merits of the 
veteran's claim. 38 C.F.R. § 3.156(a) (2000).  Therefore, new 
and material evidence having been submitted, the veteran's 
claim for service connection for diabetes mellitus is 
reopened.  

Since the veteran's claim for service connection for diabetes 
mellitus has been reopened, this issue must now be considered 
on the basis of a review of all the evidence, both new and 
old and on the merits.  As noted earlier, the veteran and his 
wife have testified that his service discharge was delayed 
because he was found to have sugar in his urine on physical 
examination prior to separation from service.  This assertion 
is supported by statements from a service associate and a 
statement from the veteran's sister who both confirmed that 
the veteran's discharge was delayed because of findings on a 
urinalysis.  Further credence to this assertion is lent by 
the unexplained upper gastrointestinal series, performed just 
a few days before service discharge for no recorded reason.  

The available service medical records, including the report 
of his March 1953 examination prior to the veteran's service 
discharge contain no clinical findings indicative of 
diabetes.  His urinalysis given on his separation examination 
was reportedly negative for sugar.  However, the veteran has 
further testified that during the one week in which his 
discharge was delayed, his diet was controlled.  According to 
the December 2000 memorandum submitted by a VA specialist in 
internal medicine discussed above, such a return to normal 
sugar levels after a positive urinalysis is possible given 
control of glucose, and that such a phenomena is still 
consistent with the early manifestations of diabetes.  
Moreover, the veteran's reported weight loss in the year 
following discharge is at least partially confirmed by the 
July 1954 medical report submitted by Doctor Thorpe, as well 
as by recent statements from relatives and a former neighbor 
of the veteran.  The VA internal medicine specialist 
discussed above also has confirmed that this, and other 
symptoms reported by the veteran as having occurred shortly 
after service, are also consistent with early diabetes.  

Given the above, the Board is of the opinion that the 
evidence in this case is so evenly divided as to be in 
equipoise.  Since that is the case, the provisions of 
38 C.F.R. § 3.102 mandate that all reasonable doubt be 
resolved in the veteran's favor.  With such resolution of all 
reasonable doubt, the evidence indicates that the veteran's 
diabetes first manifested in March 1953, shortly before his 
discharge from service.  Since that is the case, service 
connection for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

